Citation Nr: 1802874	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	 Katie Molter, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
In December 2015, the Board reopened the claim and remanded it for additional development. 

The Board, in a June 2016 decision, denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR noted that the record contains a May 19, 2010, favorable Notice of Decision from the Social Security Administration (SSA).  The medical records associated with that claim for benefits have not been associated with the e-file.  These records should be obtained.

The parties also noted that the Board, in denying the claim, relied on a February 2016 VA medical opinion.  The Board requested a medical opinion concerning the etiology of the low back disability by an orthopedist in the December 2015 remand.  Instead, the examination and opinion requested by the Board was conducted by a physician assistant in February 2016.  Since this matter must be returned to obtain SSA records, the Board finds that another opinion and examination by an orthopedist is needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO also should contact the Social Security Administration in order to obtain appropriate information about the grant of benefits for the Veteran by this agency.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his current low back disability. The entire record must be reviewed by the examiner in conjunction with the examination. The Veteran's pertinent medical history is outlined in the vacated June 2016 Board decision. After considering the Veteran's lay history and based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each low back disability found.

(b) Please identify the likely etiology of each low back disability entity diagnosed. Specifically, is it at least as likely as not (a 50 % or better probability) that the disability is related to the Veteran's service, to include the complaints/injury noted in his STRs? 

The examiner must explain the rationale for all opinions. The rationale should specifically reflect consideration of the lay statements submitted by, and on behalf of, the Veteran, as well as the post service history of the disability (including the work-related injury which triggered the Workers' Compensation claim in 1995).

3. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




